Filed 1/29/21 Sanchez v. S.C. CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




 RICHARD SANCHEZ et al.,                                                                       C084782

                    Petitioners,                                                    (Super. Ct. No. 34-2013-
                                                                                           00142200)
           v.

 THE SUPERIOR COURT OF SACRAMENTO
 COUNTY,

                    Respondent;

 CITY OF SACRAMENTO et al.,

                    Real Parties in Interest.




         Prior to filing an action alleging a violation of the Fair Employment and Housing
Act (FEHA), an employee must exhaust his or her administrative remedies by filing a
verified complaint with the Department of Fair Employment and Housing (DFEH) and
obtaining a right to sue notice from DFEH. Petitioner Richard Sanchez filed a verified



                                                             1
complaint with DFEH, alleging racial discrimination, sexual harassment and retaliation
by real parties in interest in an effort to force his resignation or termination. The
complaint alleged the most recent discrimination took place on September 20, 2012, the
date of the complaint. Sanchez requested and was granted an immediate right to sue
notice whereupon DFEH declared that it would take no further action on the complaint.
In March 2013 Sanchez filed suit against the City of Sacramento alleging various FEHA
violations, including retaliation. The city fired Sanchez in November 2013. However,
Sanchez did not file a second complaint with the DFEH alleging retaliatory termination
or obtain a right to sue notice. The trial court granted Sacramento’s motion for judgment
on the pleadings, finding Sanchez failed to exhaust his administrative remedies with
respect to his termination claim. We issued an alternative writ of mandate. We now
issue a peremptory writ of mandate directing the respondent court to vacate the order
granting the motion for judgment on the pleadings.

                  FACTUAL AND PROCEDURAL BACKGROUND

Sanchez’s Employer
       Sacramento’s Division of Integrated Recycling and Solid Waste (Division)
provides recycling and garbage collection. The Division’s drivers are members of the
International Union of Operating Engineers, Local 39 labor union (Local 39).
Sacramento’s civil service board rules and regulations apply to all Division activities
including hiring, promotions, transfers, and disciplinary actions. Sacramento’s labor
agreement with Local 39 governs the rights of union employees.
       The Division applies “progressive discipline” under the civil service rules and
labor agreement. Causes for discipline include incompetence, inefficiency in work
performance, insubordination, and inexcusable absence without leave. Under this
system, when an employee violates the Division’s workplace policies, the employee is
disciplined according to the severity of the violation and put on notice that further



                                              2
violations will result in more discipline, up to and including termination. Progressive
discipline strives to change employee behavior to curb problematic employee conduct.
       After a previously disciplined employee again violates a workplace policy, greater
discipline is imposed, depending on the severity and circumstances surrounding previous
violations as well as the circumstances of the current violation.

Workplace Incidents Involving Sanchez
       Sanchez worked for Sacramento as a sanitation engineer from January 1982
through November 21, 2013. Over the years, Sanchez had been disciplined for various
reasons.
       The disciplinary action included a 10-hour suspension in 1993 for spraying a
police officer and an accident victim with water. In 1993 he received an 80-hour
suspension for failing to report to work. In 2002 he was suspended 10 hours for
tardiness, improper conduct toward a supervisor, and leaving early without prior
authorization, followed by another 10-hour suspension in 2007 for insubordination. Also
in 2007, Sanchez was suspended for 30 hours for another act of insubordination and
causing an accident that damaged a private vehicle. In 2010 he was suspended for 80
hours for violating the Division’s policies and procedure manual and in 2012 he was
suspended 160 hours for insubordination, discourteous treatment of another employee,
and sexual harassment. Of 10 disciplinary actions, four were issued by a Hispanic
supervisor, four were issued by African-American superintendents or general managers,
and two were issued by White managers.
       In May 2011 the city hired Steve Harriman as general manager of the integrated
waste division. Harriman, in August 2011, met with the Division’s street cleaning staff,
including Sanchez. During the meeting, an employee asked Harriman a question. As
Harriman turned to answer the question he heard something behind him. Harriman
discovered Sanchez, his lips curled into an “O,” pumping his fist back and forth to his



                                             3
mouth. Sanchez’s movements suggested oral sex, making fun of his coworker for asking
a question.1 Subsequently, pursuant to the city’s memorandum of understanding with
Local 39, Sanchez was disciplined for his conduct.

Sanchez’s DFEH Complaint
      Sanchez filed a complaint with DFEH on September 20, 2012, and received a right
to sue letter the same day. Sanchez’s complaint contained numerous allegations of
discrimination and retaliation. According to Sanchez, it all began when Harriman lost his
composure and over-reacted to a joke between Sanchez and a fellow employee.
Harriman retaliated by trying to make Sanchez resign. Other city managers conspired to
force Sanchez’s resignation. The city retaliated by sanctioning Sanchez’s paychecks at a
lower grade, costing him thousands of dollars in pay and benefits. Harriman made it
known he was after Sanchez’s job and wanted the city to terminate Sanchez over a joke at
a meeting. Harriman was doing everything he could to have Sanchez terminated. The
complaint also alleged discrimination and retaliation against employees of color.
      In September 2013 Sanchez engaged in another offensive incident. Sanchez and a
coworker were talking in the Division’s dispatch area. Sanchez used the word “fuck”
repeatedly in front of other drivers and supervisors. Three supervisors asked Sanchez to
refrain from cursing, but he ignored them. Subsequently, Sanchez left the room after
telling the supervisors “this is for you,” while moving his hands up and down his crotch
as though stroking himself. Sanchez was terminated effective November 22, 2013.




1  Sanchez presents a far different picture of the incident. He states it was an on-going
joke with a fellow coworker. Sanchez kissed the butt of his hand implying the coworker
is a management “kiss-ass.” Although the coworker confirmed this, Harriman demanded
an apology and contacted Sanchez’s supervisor.

                                            4
Sanchez’s Lawsuit

       Original Complaint
       Sanchez filed his original complaint on March 25, 2013, prior to his termination.
He filed a first amended complaint on May 17, 2013, alleging eight causes of action:
breach of employment contract, breach of the implied covenant of good faith and fair
dealing, FEHA sexual harassment and discrimination, FEHA racial discrimination,
FEHA retaliation, defamation, intentional infliction of emotional distress, and loss of
consortium.
       In his complaint, Sanchez elaborated on the “joke” described in his DFEH
complaint, stating he would put the thumb pads of his two hands together and kiss them
to simulate an “ass-kissing motion,” “an inside joke between co-workers who kidded
each other about many things over many years.” Sanchez alleged supervisors Harriman
and William Skinner engaged in a hostile, embarrassing, and emotionally abusive
conduct beginning around March 2011 and continuing. Harriman and others tried to
force Sanchez to resign. Sanchez also described retaliation including approving a false
document relating to pay and approving various paychecks at a lower grade, costing
Sanchez pay and benefits. Three individuals and Harriman “signed and endorsed a
document they knew was untrue” relating to pay in March 2012. The payrate penalty
was ongoing when Sanchez presented his claim to the city. However, Harriman’s
ultimate goal was Sanchez’s termination. In June 2012 Skinner made a false allegation
that Sanchez was sleeping on the job. Sanchez also claims racial discrimination by the
city against men of color. This culminated in Sanchez’s DFEH complaint against the city
in September 2012.
       The trial court sustained the city’s demurrer to the first two causes of action with
leave to amend. If Sanchez did not file a second amended complaint by January 16,




                                             5
2014, the first amended complaint would remain the operative complaint and the first two
causes of action would be “deemed nullities.”

       Second Amended Complaint
       Sanchez did not file a second amended complaint by the deadline. Much later, on
November 2, 2016, Sanchez filed a second amended complaint excluding the first two
causes of action and adding causes of action for “FEHA Harassment and/or
Discrimination based on Color and/or Race” and “FEHA Failure to Prevent Harassment,
Discrimination, and/or Retaliation” After the city objected to the complaint as untimely,
Sanchez did not pursue the amendment and agreed the first amended complaint would
remain the operative complaint.

       Amendment to First Amended Complaint
       In July 2014 Sanchez requested a stipulation to allow amendment of the first
amended complaint to include retaliatory termination. Sanchez challenged his
termination administratively but did not want to wait for the outcome of his
administrative appeal, and sought to address the termination in the trial court. The city
agreed to the stipulation permitting the amendment. Sanchez did not ask the city to
stipulate to waive Sanchez’s obligation to exhaust his administrative remedies.
       The trial court signed the stipulation in August 2014. However, Sanchez did not
file an amended complaint alleging retaliatory termination. Accordingly, the city did not
file an answer responding to the stipulated language.

       Motion in Limine, Motion to Strike, and Motion for Judgment on the Pleadings
       The city filed a motion in limine to exclude any reference to Sanchez’s
termination. The motion was based on Sanchez’s failure to exhaust his administrative
remedies. The trial court gave a tentative ruling granting the motion, but directed the city
file a motion for judgment on the pleadings or a motion to strike.




                                             6
       The trial also court directed Sanchez to file an amended complaint and allowed the
city to challenge the amended complaint. Sanchez filed a “Stipulated Operative
Complaint for Damages.” The city filed a motion to strike and motion for judgment on
the pleadings. In its motion for judgment on the pleadings, the city argued Sanchez failed
to exhaust his administrative remedies with respect to his termination claim. The court
granted both motions. The court struck the following language from Sanchez’s
complaint: “Defendants Harriman and the City gave pretextual reasons for terminating
Sanchez. The facts supporting those pretextual reasons were stated in plaintiff’s
termination letter as follows: That plaintiff used the word ‘f---’ and/or made an offensive
hand gesture.” The court found Sanchez failed to exhaust his administrative remedies
because he failed to return to DFEH to file a claim for retaliation based on his November
21, 2013 termination.

       Petition for Writ of Mandate
       Sanchez filed a petition for writ of mandate challenging the trial court’s rulings
granting the motion for judgment on the pleadings and motion to strike. We issued an
alternative writ of mandate.

                                      DISCUSSION

                                              I
       The parties agree that, since the facts are not disputed, the proper standard of
review is de novo. We review the record independently, giving no deference to the trial
court’s judgment. (Bame v. City of Del Mar (2001) 86 Cal.App.4th 1346, 1354; Estate of
Coate (1979) 98 Cal.App.3d 982, 986.)

                                             II
       Exhaustion of administrative remedies is “ ‘a jurisdictional prerequisite to resort to
the courts.’ ” (Johnson v. City of Loma Linda (2000) 24 Cal.4th 61, 70; Medix
Ambulance Service, Inc. v. Superior Court (2002) 97 Cal.App.4th 109, 116.) Before


                                              7
filing an action for damages, an employee must exhaust administrative remedies by
timely filing a verified complaint with DFEH and obtaining a right to sue notice from the
agency. (Wills v. Superior Court (2011) 195 Cal.App.4th 143, 153 (Wills).) An
administrative complaint is timely if it is filed with DFEH within one year from the date
upon which the alleged unlawful employment practice occurred, states the names of the
perpetrators, and sets forth the particulars of the alleged acts. (Gov. Code, § 12960,
subds. (c), (e).)
       The exhaustion requirement must be applied in light of the requirement’s purpose.
It is not a mere formality, a hoop through which complainants must jump for no reason,
nor is it a makeweight for the benefit of employers, restricting access to the courts by
aggrieved employees. Rather, “The doctrine of exhaustion of administrative remedies
evolved for the benefit of the courts, not for the benefit of litigants, the state or its
political subdivisions. It rests ‘on considerations of comity and convenience,’ and its
basic purpose is to secure a ‘preliminary administrative sifting process’ [citation] to
lighten the burden of overworked courts in cases where administrative remedies are
available and are as likely as the judicial remedy to provide the wanted relief.” (Bozaich
v. State of California (1973) 32 Cal.App.3d 688, 698; See also, Links, Cal. Civ. Practice
Guide: Civil Rights Litigation (The Rutter Group 2020) ¶ 1:15.)
       Here, Sanchez filed his DFEH complaint on September 20, 2012. DFEH closed
its investigation and issued Sanchez a right to sue letter the same day. The employment
action that is the subject of this appeal—Sanchez’s termination—did not occur until 14
months after his DFEH complaint and eight months after Sanchez filed the civil
complaint authorized by the right to sue letter. Understandably, the DFEH complaint did
not, because it could not, refer to a termination that had not occurred. It is on this basis
that the city argues Sanchez failed to exhaust his administrative remedies; he should have
amended the DFEH complaint to allege a later termination of his employment on account
of the discriminatory actions described in the original complaint.

                                                8
       It is reasonable to ask what purpose would be served in providing an agency
conducting the preliminary sifting process with additional information that does no more
than firm up the allegations already made. California courts have sensibly followed
federal standards regarding the permissible scope of civil actions under title VII of the
federal Civil Rights Act of 1964 (42 U.S.C. § 2000e et seq.) after an employee files an
administrative complaint with the federal Equal Employment Opportunity Commission
(EEOC). (Beyda v. City of Los Angeles (1998) 65 Cal.App.4th 511, 517 [title VII cases
may be considered in interpreting the FEHA].) The administrative exhaustion
requirement is satisfied if the allegations of the civil action are within the scope of the
EEOC charge, any EEOC investigation actually completed, or any investigation that
might reasonably have been expected to grow out of the charge. (See e.g., Gregory v.
Georgia Dept. of Human Res. (11th Cir. 2004) 355 F.3d 1277.)
       Consistent with these principles, the administrative exhaustion requirement is
satisfied if the FEHA claims in the judicial complaint are likely and reasonably related to
those in the DFEH complaint, or are likely to be uncovered in the course of a DFEH
investigation. (Wills, supra, 195 Cal.App.4th at p. 154; Okoli v. Lockheed Technical
Operations Co. (1995) 36 Cal.App.4th 1607, 1617 (Okoli).) The DFEH complaint
“ ‘need not presage with literary exactitude the judicial pleadings which may follow.’ ”
(Nazir v. United Airlines, Inc. (2009) 178 Cal.App.4th 243, 267.) In determining whether
Sanchez exhausted his administrative remedies on the termination claim, we construe the
DFEH complaint liberally in light of what might be uncovered in a reasonable
investigation. (Id. at p. 268.)
       In his complaint to DFEH, Sanchez set forth a series of alleged actions by
Harriman focused on having Sanchez terminated from his position. Harriman’s animus
began after he over-reacted to the “joke” between Sanchez and a coworker. Harriman
and other city managers conspired to force Sanchez to resign. The city sanctioned
Sanchez by decreasing his pay and benefits. Harriman made it known he was after

                                               9
Sanchez’s job and wanted the city to terminate Sanchez after 29 years of employment
because of a joke during a meeting. Sanchez was harassed by a manager whose sole
focus was to have him terminated.
       The city relies on Okoli, supra, 36 Cal.App.4th 1607, arguing Sanchez failed to
exhaust his administrative remedies. In Okoli, the plaintiff, Okoli, filed a DFEH
complaint alleging that he was denied a promotion based on his race and national origin.
Okoli obtained a right to sue notice and then filed a civil action alleging racial and
national origin discrimination, racial harassment, and retaliation against his employer.
(Id. at pp. 1609-1610.) The retaliation claim was based on adverse employment actions
Okoli claimed resulted from his filing the DFEH complaint. (Id. at pp. 1613, 1617.)
       The jury found for the employer on the causes of action for discrimination and
harassment, but found for Okoli on the retaliation claim. (Okoli, supra, 36 Cal.App.4th at
p. 1612.) The employer appealed, arguing Okoli never mentioned retaliation in his
DFEH complaint and the trial court lacked jurisdiction to hear the claim under the
exhaustion of remedies doctrine. (Id. at p. 1609.) The Court of Appeal agreed and
reversed. (Id. at p. 1612.)
       The appellate court concluded that “the unlawful retaliation, which occurred after
the filing of the DFEH charge, would not reasonably have been uncovered in an
investigation of the charges that were made, i.e., why Okoli had not been promoted” and
whether his supervisor had made derogatory comments about his national origin. (Okoli,
supra, 36 Cal.App.4th at p. 1617.) Nor was the retaliation claim like or reasonably
related to Okoli’s DFEH claim. (Ibid.)
       Here, in contrast, although the termination occurred over a year after Sanchez filed
his claim with DFEH, the allegations in Sanchez’s DFEH complaint clearly foreshadow
the retaliatory termination based on Harriman’s desire to oust him. Although Sanchez
was terminated after the filing of the DFEH complaint, Sanchez in his original complaint
set forth a series of actions by his supervisor and others aimed at forcing him to resign.

                                             10
The complaint alleges the ultimate goal of the complained of behavior was Sanchez’s
termination. The allegations in the DFEH complaint are “like and reasonably related to”
the discrimination and retaliation claims that culminated in Sanchez’s termination, and
we would expect an investigation into the former to uncover the facts giving rise to the
latter. (Wills, supra, 195 Cal.App.4th at p. 154; Okoli, supra, 36 Cal.App.4th at p. 1617.)
       The purpose of a DFEH complaint is to trigger the investigatory and conciliatory
procedures of the DFEH, not to limit an employee’s access to the courts. (Saavedra v.
Orange County Consolidated Transportation etc. Agency (1992) 11 Cal.App.4th 824,
827.) Sanchez’s DFEH complaint clearly alleged he suffered discrimination and
retaliation in connection with the incident involving Harriman. These allegations are
“like and reasonably related to” the ultimate result: Sanchez’s termination. It is fanciful
to suppose the actions of the administrative agency in this case would have been any
different had the complaint filed by Sanchez, after setting forth his earnest belief that the
city officials were trying to fabricate a case to fire him, added allegations that the city
followed through and fired him for all the retaliatory reasons set forth in the original
complaint. His termination was a reasonably foreseeable outcome of the conduct alleged
in the complaint. That allegations and information provided by Sanchez permitted DFEH
to rationally exercise its discretion to conduct an investigation and intervene, thus
obviating the need for judicial action. The complaint was sufficient, without further
amendment, to exhaust administrative remedies as to the issue of retaliatory termination.
We reject the trial court’s conclusion to the contrary.




                                              11
                                     DISPOSITION
       Let a peremptory writ of mandate issue directing the respondent court to vacate its
order granting the motion for judgment on the pleadings and to enter a new order denying
the motion for judgment on the pleadings. Sanchez shall recover his costs. (Cal. Rules
of Court, rule 8.493(a)(1).)



                                                     /s/
                                                 RAYE, P.J.



We concur:



   /s/
MURRAY, J.



    /s/
HOCH, J.




                                            12